Citation Nr: 0008415	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for anterior cruciate 
ligament (ACL) insufficiency, left knee, residual of injury, 
postoperative, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for arthritis, left 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 1988.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Board has afforded the veteran a 
videoconference hearing in July 1999, and the veteran 
testified before the RO in May 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's ACL insufficiency, left knee, residual of 
injury, postoperative, does not manifest more than slight 
recurrent subluxation or lateral instability.

3.  The veteran's arthritis, left knee, causes pain on 
extremes of motion.

4.  The veteran's arthritis, left knee, has been demonstrated 
by X-ray evidence, but it does not cause occasional 
incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for ACL insufficiency, left knee, residual of injury, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 
5257 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his job as a caretaker and manager 
requires him to be on his feet for long periods of time, and 
he suffers from pain toward the end of the workday as a 
result.  He reported that he also has knee problems that have 
caused him to fall on several occasions when he steps down, 
and that he has problems walking.  The Board acknowledges 
these contentions; however, the preliminary question before 
the Board is whether he has satisfied his burden of 
submitting well-grounded claims, and if so, whether the VA 
has properly assisted him in the development of his claims.  
An allegation that a service-connected disability is more 
severe is sufficient to establish a well-grounded claim for a 
higher evaluation.  See Caffrey v. Brown, 6 Vet.App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Thus, his claims for increased ratings for ACL insufficiency 
and arthritis, left knee are well grounded.  In other words, 
the Board finds that the veteran has presented claims that 
are not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claims.  
The Board is also satisfied that the record contains all 
relevant evidence necessary for an equitable disposition of 
this appeal and no further assistance to the veteran is 
required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  The Board bases the assigned ratings, as far as 
practicable, on the average impairment of earning capacity in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Although regulations require that the disability be 
viewed in relation to its whole recorded history, see 38 
C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO service connected the veteran's left knee disorder in 
September 1988, and at the time he submitted his notice of 
disagreement in April 1998, the left knee was evaluated as 10 
percent disabling under Diagnostic Code (DC) 5257.  During 
the pendency of the appeal, the RO assessed an additional 10 
percent evaluation for arthritis, left knee, under DC 5010.  
Both issues are now before the Board.  Under DC 5257, 
recurrent subluxation or lateral instability, slight, 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, DC 5257.

Under DC 5010, arthritis, due to trauma and substantiated by 
X-ray findings, should be rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis (hypertrophic or osteo-
arthritis) established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC's for 
the specific joint or joints involved (DC 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation, the highest allowable under 
the schedular standards, is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1):  The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with the ratings 
based on limitation of motion.  Note (2):  The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be utilized in rating conditions listed under DC's 5013 to 
5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, limitation of flexion of the leg to 45 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of flexion of the leg to 30 degrees, 
and a 30 percent evaluation, the maximum allowable under the 
schedular provisions, is warranted for limitation of flexion 
of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under 
DC 5261, limitation of extension of the leg to 10 degrees 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of extension of the leg to 15 
degrees.  A 30 percent evaluation is warranted for limitation 
of extension of the leg to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension of the 
leg to 30 degrees.  A 50 percent evaluation, the maximum 
allowable under the schedular provisions, is warranted for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

The veteran has reported that he fell and had a knee injury 
during his period of active service and that he was medically 
discharged from service as a result.  A VA examination report 
dated in October 1992 reflects that his left knee had a four 
and a half inch lateral anterior scar and a one inch scar on 
the medial joint line.  There was no effusion and the left 
knee had no instability.  The range of motion was extension 
to zero degrees and flexion to 130 degrees.  Anterior drawer 
sign was one plus, McMurray signs were negative, and strength 
was 5/5.  An X-ray of the left knee was within normal limits.  
On physical examination, the veteran ambulated with a normal 
gait, and he needed no ambulatory aids.  He was able to squat 
and walk on heels and toes successfully.  The examiner 
diagnosed multiple arthroscopy of the left knee with medial 
meniscectomy and ACL reconstruction of the left knee with 
residual ACL deficiency.

A VA examination in October 1997 shows that the veteran's 
left knee had a normal range of motion.  There was mild 
crepitation on full extension and full flexion.  The examiner 
diagnosed status post surgery on both knees with degenerative 
joint disease.  The corresponding radiology report showed 
that a cancellous screw was seen projecting over the distal 
femur.  The examiner noted joint space narrowing of the 
medial compartment of the left knee, associated with minimal 
osteophytosis.  The knee had no fracture or dislocation.  On 
the lateral view, the examiner did not see joint effusion or 
soft tissue swelling.  The examiner diagnosed postoperative 
changes and degenerative joint disease, involving the medial 
compartment.

A VA examination report dated in February 1999 reflects that 
the veteran complained of hyperextension, soreness, pain, and 
occasional swelling of the knee.  Physical examination of the 
left knee revealed a well healed incision on the lateral 
aspect superior to the knee.  The veteran had approximately 
10 degrees of hyperextension with flexion to 120 degrees 
without pain.  From 120 to 145 degrees, there was slight 
crepitation and pain with range of motion.  The veteran was 
unable to do a complete squat.  Lachman's sign was one plus 
on the left knee but good end point.  X-rays showed minimal 
degenerative changes with good joint surface maintenance.  
The veteran did have one screw, an orthopedic device present 
in the lateral distal femur.  The examiner diagnosed status 
post ACL obstruction, left knee.  He also remarked that the 
veteran had not developed severe degenerative arthritis.  The 
veteran had pain with motion at full flexion, but minimal 
instability on examination.  He had good strength in the 
lower extremity.  The X-ray did not show evidence of severe 
arthritis.  The examiner offered the opinion that it was at 
least as likely as not that the general condition of the knee 
did not limit the veteran's ability to engage in physical 
activity.  His walking and climbing were not impaired, but 
the examiner told the veteran to avoid squatting, twisting, 
and heavy lifting.

During a videoconference in July 1999, the veteran reported 
that his job involved a lot of walking and that he had to 
curtail certain activities because of his knee.  He said, 
however, that he did not require a cane.  He did not take 
prescription medication for knee pain, but he said he often 
used Tylenol.  He said his knee buckled on him sometimes, 
especially when he stepped down.  His knee particularly 
bothered him at the end of days during which he had to stand 
and walk for up to eight or ten hours because of his job.

Considering the multiple VA examinations, the Board concludes 
that the veteran does not have more than slight lateral 
instability with respect to DC 5257.  The VA examiner in 
October 1992 stated that the left knee had no instability and 
the VA examiner in February 1999 reported that the veteran's 
left knee had minimal instability on examination.  The Board 
is aware that on the February 1999 VA examination, the 
veteran had hyperextension of 10 degrees with respect to the 
left knee.  Despite this showing, there is no other competent 
medical evidence that the veteran has recurrent subluxation 
or more than slight lateral instability.  Moreover, the VA 
examiner in February 1999 stated that it was as likely as not 
that the veteran's knee did not interfere with his 
occupational tasks, and the Board notes that the assigned 
disability ratings are based on the average impairment of 
earning capacity in civilian occupations.  In this case, the 
VA examiner in October 1992 stated that the veteran walked 
with a normal gait and the veteran confirmed that he did not 
need a cane during his videoconference hearing in July 1999.  
The Board is also cognizant that the veteran is able to stand 
and walk for up to eight to ten hours per day in the 
performance of his occupational duties, although he has 
stated that his knee hurts at the end of the day and he must 
curtail certain activities as the result of his knee.  
Considering the above competent medical evidence, the Board 
finds that an evaluation in excess of 10 percent under DC 
5257 is not warranted.

With regard to the veteran's left knee arthritis, X-rays have 
indeed confirmed that there is some level of degenerative 
arthritic change.  Although the X-ray in October 1992 was 
within normal limits, the X-ray in February 1999 showed a 
minimal level of degenerative change.  The examiner indicated 
at that point that the veteran had "not developed severe 
degenerative arthritis."  As stated above, DC 5003 directs 
that degenerative change confirmed by X-rays should be rated 
according to the limitation of motion of the affected joint.  
The veteran's range of motion for the left knee in October 
1992 was extension to zero degrees and flexion to 130 
degrees.  The left knee range of motion in February 1999 was 
hyperextension to about 10 degrees and flexion to 120 degrees 
without pain, and from 120 degrees to 145 degrees, there was 
pain on motion.  These findings dictate that noncompensable 
evaluations are warranted under both DC 5260 and DC 5261.  
However, DC 5003 further directs that where the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a 10 percent evaluation is for application for each 
such major joint.  Thus, the Board finds that a 10 percent 
evaluation is warranted under DC 5003.  Because there is no 
objective evidence that the veteran suffers from occasional 
incapacitating exacerbations, a rating in excess of 10 
percent under DC 5003 is not for application.

In reaching this decision, the Board notes that there is no 
objective competent medical evidence of weakened movement, 
excess fatigability with use, or incoordination of the left 
knee which would indicate additional functional loss due to 
pain beyond the previously set forth ranges of motion.  Thus, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered as mandated by DeLuca, supra, with a preponderance 
of the evidence being against an evaluation greater than 10 
percent under DC 5257.


ORDER

An evaluation in excess of 10 percent for ACL insufficiency, 
left knee, residual of injury, postoperative, is denied.

An evaluation in excess of 10 percent for arthritis, left 
knee, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


